                                                                                               11+   P   1:33
                          IN THE UNITED STATES DISTRICT COURT                         2OUMAR
                           FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

IN THE MATTER OF THE SEARCH OF

INFORMATION REGARDING
                                                                    f
ACCOUNTS ASSOCIATED WITH                            Case No.    /       1      )tdL




CERTAIN LOCATION AND DATE

INFORMATION, MAINTAINED ON                          Filed Under Seal

COMPUTER SERVERS CONTROLLED

BY GOOGLE, INC.




                                            AFFIDAVIT
       I, Scott Kibbey being first duly sworn, hereby depose and state as follows:




                        INTRODUCTION AND AGENT BACKGROUND

       1.      1   make this affidavit in support of an application for a search warrant for

information that is maintained on computer servers controlled by Google, Inc. ("Google"), an

email provider headquartered at 1600 Amphitheatre Parkway, Mountain View, California 94043.

The information to be searched is described in the following paragraphs and in Attachment A to

the proposed warrant, which consists of Google location data associated with a particular

specified location at a particular time, as specified in Attachment A. This affidavit is made in

support of an application for a search warrant under 18 U.S.C.      '       2703(c)(1)(A) to require Google


                                                    1
to disclose to the government copies of the information further described in Attachment B.'

          3.     I have been employed as a Special Agent (SA)          of the Federal Bureau of

Investigation (FBI) since November since 2011. I am currently designated as a Cyber agent

assigned to the Austin Resident Agency of the San AntonIo Field Office. I have received formal

and on the job training in cyber crime investigation techniques, computer evidence identification,

and computer evidence seizure and processing. As a Federal Agent, I am authorized to investigate

violations of laws of the United States and to execute warrants issued under the authority of the

United States. I have participated in the execution of numerous search warrants for documents

and other evidence, including computers and electronic media, in cases involving crimes the FBI

is authorized to investigate. I am a "federal law enforcement officer" within the meaning of Rule

41 (a)(2)(C)   of the Federal Rules of Criminal Procedure.     I am engaged in enforcing federal

criminal laws and am authorized by the Attorney General to request a search warrant, among other

things.

          4.     1   have participated in the investigation of the offense(s) listed herein.   This

affidavit is based on my personal knowledge as well as reports made by other law enforcement

officers, including FBI Special Agents (SAs), Austin Police Department (APD), Bureau of



1
  The Government maintains that the information sought herein consists entirely of "record[s]"
other than the "contents of communications," subject to an order under 18 U.S.C. § 2703(d),
requiring only a showing that there are reasonable grounds to believe that the information sought
is relevant and material to an ongoing criminal investigation. See 18 U.S.C. § 2703(c)(l )(A).
Google has indicated that it believes a search warrant is required to obtain the location data
sought in this application. Although the Government disagrees with Google' s position, because
there is probable cause to believe that the information sought herein will contain evidence of the
federal criminal offenses specified in this Affidavit, the Government is seeking a search warrant
in this instance in order to speed collection of the data due to its time sensitive nature.
                                                   2
Alcohol, Tobacco, Firearms, and Explosives (ATF), the U.S. Postal Inspection Service (USPIS),

and other law enforcement. Because this affidavit is being submitted for the limited purpose of

establishing probable cause for the issuance of a search warrant, and it does not contain every fact

known to me or other agents of the Federal Bureau of Investigation. Additionally, the incidents

described herein occurred a short time ago; the investigation is ongoing and in its preliminary

stages.

          5.    The APD, ATF, FBI, USPIS, and other agencies are investigating a series of

bombings that occurred in Austin, Texas, which is within the Western District of Texas, in March

2018. Preliminary analysis of the bombings revealed that the explosive device utilized in all three

incidents was a pipe bomb concealed inside of a cardboard box. Those devices are each legally

classified as a Destructive Device as defined by Title 26 United States Code         §   5845. Title 26

United States Code    §   5861 makes it unlawful for any person to possess a firearm ("firearm" is

defined as including a Destructive Device) that is required to be registered with the National

Firearms Registration and Transfer Record and is not so registered. Title 26 United States Code

§   5861 also makes it unlawful to transfer a firearm (including a Destructive Device) to a person to

whom the firearm is not registered.

          6.     Based on the facts set forth in this affidavit, there is probable cause to believe that

the Google accounts identified in Attachment A, associated with a particular specified location at

a particular specified time, contain evidence, fruits and instrumentalities of a violation of Title 26

United States Code    §   5861 (prohibited possession/transfer   of destructive device defined by Title

26 United States Code § 5845), among other statutes (the "Subject Offenses").            This affidavit is


                                                    C]
based upon my personal knowledge, my review of documents and other evidence, and my

conversations with other law enforcement officers, as well as my training and experience.

                                          JURISDICTION

       3.      This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C.       §   2711 and 18 U.S.C. § 2703(a), (b)(1)(A), &

(c)(l )(A). Specifically, the Court is "a district court of the United States.   . .   that has jurisdiction

over the offense being investigated." 18 U.S.C.   §   2711 (3)(A)(i).

 BACKGROUND RELATING TO GOOGLE, GOOCLE LOCATIONS SERVICES AND
                     RELEVANT TECHNOLOGY

       4.      A cellular telephone or mobile telephone is a handheld wireless device primarily

used for voice, text, and data communication through radio signals. Cellular telephones send

signals through networks of transmitter/receivers called "cells," enabling communication with

other cellular telephones or traditional "landline" telephones. Cellular telephones rely on cellular

towers, the location of which may provide information on the location of the subject telephone.

Cellular telephones may also include global positioning system ("GPS") technology for

determining the location of the device.

        5.      Google is a company which, among other things, provides electronic

communication services to subscribers, including email services. Google allows subscribers to

obtain email accounts at the domain name gmail.com and/or google.com. Subscribers obtain an

account by registering with Google. A subscriber using the Provider's services can access his or

her email account from any computer connected to the Internet.

        6.      Google has developed an operating system for mobile devices, including cellular

                                                   4
phones, known as Android, that has a proprietary operating system. Nearly every cellular phone

using the Android operating system has an associated Google account, and users are prompted to

add a Google account when they first turn on a new Android device.

       7.      Based on my training and experience, I have learned that Google collects and

retains location data from Android-enabled mobile devices when a Google account user has

enabled Google location services.     Google can also collect location data from non-Android

devices if the device is registered to a Google account and the user has location services enabled.

The company uses this information for location-based advertising and location-based search

results. This location information is derived from GPS data, cell site/cell tower information, and

Wi-Fi access points.

        8.     Location data can assist investigators in understanding a fuller geographic picture

and timeline by identifying the cellular telephones in the area during the offenses described below.

This, in turn, will allow law enforcement to identify potential witnesses, as well as possibly

inculpating or exculpating account owners.            Additionally, location information digitally

integrated into image, video, or other computer files sent via email can further indicate the

geographic location of the accounts user at a particular time (e.g., digital cameras, including on

 cellular telephones, frequently store GPS coordinates indicating where a photo was taken in the

 metadata of image file).

                                              FACTS

        9.      On March 2, 2018 at approximately       6:55   am, at 1112 Haverford Drive, Austin,

 Texas 78753 in the Western District of Texas, an explosion occurred on the front porch of the


                                                  5
single story brick residence, resulting in the death of Anthony S. House.

       10.     On March 12, 2018 at approximately 6:44 am at 4806 Oldfort Hill Drive, Austin,

Texas 78723 in the Western District of Texas, an explosion occurred inside the residence, resulting

in the death of a 17-year old victim and injuries to an additional victim.

        11.    On March 12, 2018 at approximately 11:50 am at 6706 Galindo Street, Austin,

Texas 78741 in the Western District of Texas, an explosion occurred outside of the residence,

sending one person to the hospital with injuries. Based on communications from the victim, the

package containing the explosive device may have had the address "6705 Galindo" written on it.

        12.    Law enforcement has assessed that the explosive devices shared commonalities,

such as the delivery method, contents of the explosive device, and the manner of detonation. Law

enforcement believes all three explosions are linked.

        13.    The Government has not found any information of a registered Destructive Device

for any of the victims of these bombings or residence of the homes, making the possession or

transfer to them unlawful.

        14.     The Government is requesting in this warrant the Google information for all Google

accounts in the near vicinity of the explosions during the time period I believe the explosive

devices were placed at the bombing locations. By identifying the users of the Google accounts or

IP addresses of the devices in the area during these prescribed times and cross-referencing that

 data with other investigatory steps such as cellular telephone calling records, a suspect(s) or

 witness(es) may be identified. The relevant location parameters and time periods are as follows;

        Date/Time; From 7:00 p.m. on March       1,   2018 until 7:00 a.m. on March 2, 2018
Geographical box with the following 4 (four) latitude and longitude coordinates of 1112

Haverford Drive, Austin, Texas 78753:

1)   30.405511, -97.650988

2) 30.407107, -97.649445

3) 30.405590, -97.646322

4) 30.404329, -97.647983



Datet]Time: From 7:00 p.m. on March 11,2018 until 7:00 a.m. on March 12, 2018

Geographical box with the following 4 (four) latitude and longitude coordinates of 4806

Oldfort Hill Drive, Austin, Texas 78723:

1)   30.286282, -97.676573

2) 30.29 1056, -97.673680

3) 30.290 193, -97.67 1700

4) 30.286524, -97.673961



Date/Time: From 7:00 p.m. on March 11, 2018 until 12:00 p.m. on March 12, 2018

Geographical box with the following 4 (four) latitude and longitude coordinates of 6706

Galindo Street, Austin, Texas 78741:

 1) 30.227865, -97.698344

 2) 30.227730, -97.694777

 3) 30.229598, -97.692699


                                           7
       4) 30.229598, -97.697054

                     EVIDENCE, FRUITS AND INSTRUMENTALITIES

       15.     Based on the foregoing, I respectfully submit that there is probable cause to believe

that information stored on the Providers' servers associated with the Google accounts accessed at
                                                                                                  A of
the particular specified locations at a the particular specified times, as detailed in Attachment

the proposed warrant, will contain evidence, fruits and instrumentalities of the Subject Offenses.

        16.    In particular, the geographical regions bounded by the latitudinal and longitudinal

                                                                                       region of
coordinates indicated in Attachment A to the proposed warrant reflects the surrounding

each victim's address ('Target Areas'). The specific longitude and latitude indicated in Attachment

A was identified through a mapping software, which matched the longitude and latitude indicated
                                                                                        to collect
in Attachment A as corresponding to each victim address. This Affidavit seeks authority
                                                                                     Target Areas
certain location information related to Google accounts that were located within the

during the Target Time Period (the "Subject Accounts").

        17.     The information sought from Google regarding the Subject Accounts, specified in
                                                                                     the location
Attachment B to the proposed warrant, will identify which cellular devices were near
                                                                                 persons were present
 where the bombings took place and may assist law enforcement in identifying
                                                                              includes:
 or involved with the bombings under investigation. The requested information

                a.      Location information. All location data, whether derived from Global
                                                                                  and precision
 Positioning System (GPS) data, cell site/cell tower triangulation/trilateration,
                                                                        data, and Wi-Fi
 measurement information such as timing advance or per call measurement
                                                                              times of all location
 location, including the GPS coordinates, estimated radius, and the dates and


                                                   8
recordings, during the Target Time Period;

               b.       Each device corresponding to the location data to be provided by Google

will be initially identified by Google only by a numerical identifier, without any further content or

information identifying the user of a particular device. Law enforcement will analyze this initial

data to identify users who may have witnessed or participated in the Subject Offenses or who may

be potential witnesses.

               c.         For those accounts identified as relevant to the ongoing investigation

through an analysis of provided records, and upon demand, Google shall provide additional

location history outside of the predefined area for those relevant accounts to determine path of

travel. This additional location history shall not exceed 60 minutes plus or minus the first and last

timestamp associated with the account in the initial dataset. (The purpose of path of

travel/contextual location points is to eliminate outlier points where, from the surrounding data,

becomes clear the reported point(s) are not indicative of the device actually being within the scope

of the warrant.)

                   d.     For those accounts identified as relevant to the ongoing investigation

through an analysis of provided records, and upon demand of the agents, the Google shall provide

the subscriber!s information for those relevant accounts to include, subscriber's name, email

addresses, services subscribed to, last 6 months of IP history, SMS account number, and

registration IP.
Case 1:18-mj-00169-ML *SEALED* Document 5 (Court ony)                    FUed 03/14/18      Page 13    of   20




                                     REQUEST FOR SEALING

          18.     I further request that the Court orders that all papers in support of this application,

   including the affidavit and search warrant, be sealed until further order of the Court. These

   documents discuss an ongoing criminal investigation that is neither public, nor known to all of

   the targets of the investigation. Accordingly, there is good cause to seal these documents

   because their premature disclosure may seriously jeopardize this investigation.




                                                     10
               1111)                                     11   mE   ILI         11Mb




                                             CONCLUSION

         19.       Based on the foregoing, I respectfiully request that the warrant sought herein

pursuant to the applicable provisions of the Stored Communications Act, 18 U.S.C.

§   2703(b)(1)(A) (for contents) and   §   2703(c)(1)(A) (for records and other information), and the

relevant provisions of Federal Rule of Criminal Procedure 41. Because this information is stored

at Google and may require searches in various time zones, the Government requests authority for

this search to be conducted at any time, day or night.


         I declare under penalty   of perjury that the foregoing   is true and correct to the best   of my
knowledge and belief.




                                                 SCOTT KIBBEY          F



                                                 Special Agent
                                                 Federal Bureau of Investigation
                                                 Austin, Texas


Subscribed and sworn to before me at Austin, Texas, on this


                                                 HON. MARK LANE
                                                 UNITED STATES        MAIE             JUDGE




                                                    11
